Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00187-CV

                               IN THE MATTER OF J.L.D.

               From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. J-19-40
                          Honorable Bill Squires, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

       It is ORDERED that no costs shall be assessed against appellant, J.L.D., because he is
indigent.

       SIGNED June 1, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice